Citation Nr: 1718536	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1982 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board denied the claim of entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.  The Board also remanded the claims of entitlement to service connection for bilateral hearing loss, tinnitus, low back disability and cervical spine disability for further development. 

In a January 2015 Order, pursuant to a Joint Motion for Partial Remand, the United States Court of Appeals for Veterans' Claims (Court) vacated the March 2014 Board decision with regard to the denial of an initial evaluation in excess of 10 percent for a left ankle sprain.  The Joint Motion for Remand determined that the Board erred by not ensuring that the Veteran was provided with an adequately detailed medical examination for rating purposes, pursuant to VA's duty to assist.  In May 2015, the Board remanded the claim for the Veteran to be afforded a new VA examination.  

In December 2015, the Board remanded the claims of entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain and entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, and a cervical spine disability for additional development.  Subsequently, the Appeals Management Center granted service connection for a low back disability and a cervical spine disability in a February 2016 rating decision, and granted service connection for tinnitus and left ear hearing loss in a July 2016 rating decision.  Thus, as the grants of service connection for these disabilities represent a full grant of the benefits sought on appeal, these issues are no longer before the Board.   

The remaining matters of entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain and entitlement to service connection for right ear hearing loss have now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A.  Right Ear Hearing Loss

The Veteran's claim for entitlement to service connection for right ear hearing loss was remanded by the Board in December 2015 in order to obtain a VA examination with an Ear Nose and Throat (ENT) Specialist.  The examiner was asked to consider the September 2014 VA audiology opinion which noted that the Veteran's post-service right ear hearing loss found in 2007 was due to middle ear complications and the Veteran's documented in-service right ear problems.  The examiner was then asked to provide an opinion as to whether it was at least as likely as not that the Veteran's pre-existing right middle ear reconstruction underwent an increase in severity in service; and if so, whether the increase in severity of the pre-existing right middle ear reconstruction was clearly and unmistakably due to the natural progress of the disorder.  If right ear symptoms in service were found to be above and beyond the natural progression of the Veteran's right middle ear reconstruction, the examiner was asked to opine whether such progression also caused an increase in the Veteran's right ear hearing loss.

The Veteran underwent a VA examination in January 2016.  The examiner indicated that he saw the Veteran's history of a pre-existing right middle ear reconstruction; but failed to see any information that might indicate any progression of symptoms, including hearing loss, which would suggest an increase in severity beyond natural progression.  The examiner also indicated that the notations in the service treatment records were clear and unmistakable evidence of natural progression rather than aggravation, and the first of three ear surgeries the Veteran underwent did not occur until almost 20 years subsequent to separation.  Therefore, it was less likely than not that the Veteran's pre-existing right middle ear reconstruction and associated symptoms underwent an increase in severity in service, including right ear hearing loss.

While the examiner concluded that the Veteran's service treatment records provided clear and unmistakable evidence of natural progression, the examiner did not provide a supporting rationale for the opinion, and did not explain why the Veteran's right ear issues in service were clear and unmistakable evidence of natural progression.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner's opinion contained conclusory statements without analysis.  Therefore, on remand, an addendum opinion must be obtained which includes a full rationale with discussion of the facts and medical principles involved.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

B.  Left Ankle Sprain

Regarding the claim for entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain, the Board's May 2015 remand, in accordance with the Joint Motion, directed scheduling of an examination to determine the current severity of the left ankle.  The Board instructed that the left ankle should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The Veteran was afforded a new VA examination of his service-connected left ankle in August 2015.  The August 2015 VA examination report does not appear to include findings for pain on passive range of motion.  Therefore, there has not been substantial compliance with the Board's prior remand and a new examination must be completed that includes such testing, or explains why such testing cannot be completed.  Stegall v. West, 11 Vet. App. 268 (1998).  It is also notable that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

C.  VA Treatment Records

Additionally, the record reflects the Veteran receives continuing VA treatment.  The most recent VA treatment records are from April 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from April 2016 to the present.

2.  After completing the development requested in item 1, return the Veteran's claims file to the VA ENT specialist that conducted the January 2016 VA ear conditions examination for an addendum medical opinion.  Specifically, the examiner is asked to provide a detailed rationale for the opinion that it was less likely than not that the Veteran's pre-existing right middle ear reconstruction underwent an increase in severity in service, including right ear hearing loss.  

If the VA examiner who provided the January 2016 opinion is not available, then forward the Veteran's claims file to another ENT specialist to obtain a medical opinion regarding the Veteran's claim for service connection for right ear hearing loss.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician is asked to consider the findings in the September 2014 VA audiology opinion, which noted that post-service hearing loss in the right ear was first found in 2007, and that "[h]earing loss found in 2007 is due to middle ear complications, not noise exposure."  Then the reviewing clinician is asked to provide an opinion as to (a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing right middle ear reconstruction (and any associated symptoms) underwent an increase in severity in service; and if YES, (b) whether the increase in severity of the pre-existing right middle ear reconstruction (and any associated symptoms) is clearly and unmistakably due to the natural progress of the disorder.   Also, since there is no separation audiogram that would show the condition of the Veteran's hearing upon his separation from service, (c) if any right ear symptoms documented in service are above and beyond the natural progression of the Veteran's right middle ear reconstruction, did such progression also cause an increase in the Veteran's right ear hearing loss?
  
In rendering this opinion, the reviewing clinician must consider and specifically discuss the Veteran's right ear problems in service, including an August 1984 assessment of persistent right ear otalgia and otitis media and October 1984 complaints of right ear pain and findings of cloudy tympanic membranes.  

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected left ankle sprain.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Range of motion testing should be accomplished.  The examiner must test and record the range of motion for the left ankle in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question and any undamaged paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




